Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 24, 2019

The Court of Appeals hereby passes the following order:

A19A1024. ALFRED EDMONSON v. THE STATE.

      A jury found Alfred Edmonson guilty of false imprisonment and aggravated
sodomy, and his convictions were affirmed on appeal. See Edmonson v. State, 336
Ga. App. 621 (785 SE2d 563) (2016). Edmonson subsequently filed a “Motion to
Vacate Judgement [sic] for Lack of Subject Matter Jurisdiction,” arguing that the
State failed to prove venue. The trial court denied the motion, and Edmonson filed
this appeal.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Because Edmonson is not authorized to
collaterally attack his conviction in this manner, his appeal is hereby DISMISSED.
See id.; Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.